SULLIVAN, Chief
Judge, joined by CRAWFORD, Judge (dissenting):
It was well established in this case that appellant was a married man and the non-commissioned officer in charge of the communications section of Division Support Command. It was also well established that Specialist B was an unmarried female soldier, junior to appellant, who was required to obtain parts from the communication section several times a week. During those visits and on several occasions over a period of weeks, appellant said to Private B “[i]f I gave him a chance, he’d make my eyes roll in the back of my head and my toes curl under.”
Based on its review of competent evidence in this case, the Court of Military Review found “that the appellant’s remarks to Specialist B were sexual in nature and were calculated by implication to excite libidinous thoughts.” 36 MJ 938, 940 (1993). See also United States v. Choate, 32 MJ 423, 426 (CMA 1991); United States v. French, 31 MJ 57 (CMA 1990). In addition, the members of this court-martial were more than capable of discerning whether appellant’s message was indecent and determining whether such a communication was a service disorder in light of the circumstances surrounding its making. See United States v. Frazier, 34 MJ 194 (CMA 1992); United States v. Guerrero, 33 MJ 295 (CMA 1991). I would not deprive the members of this court-martial of their power and responsibility to make these judgments. See also United States v. Moore, 38 MJ 490 (CMA 1994); see generally Parker v. Levy, 417 U.S. 733, 94 S.Ct. 2547, 41 L.Ed.2d 439 (1974).
Justice Holmes once said that “the character of every act depends upon the circumstances in which it is done. The most stringent protection of free speech would not protect a man in falsely shouting fire in a theater and causing a panic.” Schenck v. United States, 249 U.S. 47, 52, 39 S.Ct. 247, 249, 63 L.Ed. 470 (1919) (citation omitted). Here, a competent jury of his peers found that the above-quoted words spoken by a married senior noncommissioned officer (NCO) to a young junior soldier in the performance of her duties during work hours at the workplace of the senior NCO were of an indecent nature. I cannot disagree with their finding and that of the court below. In today’s Army, no junior soldier should have to put up with such remarks and appellant *195should not be excused from the consequences of his remark because, as the lead opinion puts it, “The remark in question was a common joke.” 40 MJ at 193. I would affirm.